Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 08/26/2020 and 01/26/2021 were filed after the mailing date of the Notice of Allowance on 30/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 6 months have passed since the last filed RCE and therefore another action is being issued and the Suspension of action has expired. 

Allowable Subject Matter
Claims 1-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have filed a terminal disclaimer placing the application in condition for allowance. Further applicants to “make a determination corresponding to the group of perishable items based on the comparison (gas comparison)” read in light of the specification is making a determination on price based on this result to perhaps lower the price. Gandhi (US 2016/0300285) is an extremely close prior art in which chemical compositions get found of the products however not mentioning comparing against a history just a simple level. Further ¶[0050] “Similarly, a notification may be generated where perishable item 130 is about to expire and may optionally be sold at a reduced price to incentive users to purchase perishable item 130 and use/consumer. The notification may further include a discount, benefit, or other information for use with perishable item 130 when sold.” This teaches the limitations of changing the price when an item is about to go bad, or making a determination. However, it is not against a comparison result of history of gas emissions of that item. And ¶[0026] “For example, condition information for perishable item 130 may correspond to chemical information and/or detection for perishable item 130. Various types of fruit may release ethylene as the fruit matures to a ripe state where the fruit is consumable or best consumed. Thus, detector tag 132 may detect the presence or increased presence of ethylene, as discussed herein. In other embodiments, detector tag 132 may detect other parameters of perishable item 130, such as other chemicals, ambient light perishable item 130 is exposed to, temperature of perishable item 130, hardness or pressure readings of perishable item 130, and/or a time associated with perishable item 130 (e.g., since creation, offer for sale, countdown to an expiration date, or other amount of time).” This teaches finding the gas but not a particular emissions value and comparing that against a history as such. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le, Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/